          Case 3:20-cv-30144-KAR Document 2 Filed 09/03/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
GABRIEL PEEPLES,

       Plaintiff

v.                                                          Civil Action No. ________

CLINICAL & SUPPORT OPTIONS, INC.,

       Defendant


                 PLAINTIFF GABRIEL PEEPLES’ MOTION
     FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       Plaintiff Gabriel Peeples (“Plaintiff”/”Peeples”/”they”), by counsel, hereby moves this

Court pursuant to Fed. R. Civ. P. 65(a) and (b) for an injunction ordering Defendant Clinical &

Support Options, Inc. (“CSO”) to grant Peeples the reasonable accommodation of continuing to

telework, and thereby avoid the increased COVID-19 risks associated with Peeples’ disability of

asthma that Peeples will incur if required to work in CSO’s physical office.

       The grounds for this motion are set forth fully in the accompanying memorandum of

points and authorities, which is incorporated herein by reference.

Dated: September 3, 2020
                                             THE PLAINTIFF
                                             By their attorney,


                                             ___ ____________

                                             Douglas B. Mishkin
                                             BBO # 569423
                                             Heisler, Feldman & McCormick, P.C.
                                             293 Bridge Street, Suite 322
                                             Springfield, MA 01103
                                             Cell (202) 361-8793
                                             dmishkin@hfmgpc.com


                                                1
          Case 3:20-cv-30144-KAR Document 2 Filed 09/03/20 Page 2 of 3




                            REQUEST FOR ORAL ARGUMENT

       Plaintiff Gabriel Peeples requests a hearing on this motion pursuant to Local Rule 7.1(d).

Peeples requests that the Court conduct the hearing by video, and that the hearing be scheduled

for Friday, September 4, 2020. Plaintiff requests a video hearing because, as explained in the

memorandum supporting this motion, Plaintiff’s disability, asthma, subjects Plaintiff to increased

COVID-19 related risks, making it essential that Plaintiff avoid all unnecessary public

interactions.

       In further support of this request, Peeples relies on the United States District Court for the

District of Massachusetts’ General Order entitled “Supplemental Order Concerning Certain Non-

Jury Proceedings,” stating it would resume in-person non-jury proceedings only in “limited

circumstances: where (1) further delay may harm the interests of justice and (2) the law does not

permit video proceedings or the requisite consents cannot be obtained. Proceedings should be

conducted by video in all other instances.” General Order 20-31, July 15, 2020, available at

https://www.mad.uscourts.gov/general/pdf/announce/GeneralOrder20-31-Coronavirus-

OrderreIn-PersonNon-JuryProceedings.pdf.

                                              _____________________


                                              Douglas B. Mishkin




                                                 2
          Case 3:20-cv-30144-KAR Document 2 Filed 09/03/20 Page 3 of 3




                 CERTIFICATION OF MAILING AND NOTICE OF MOTION

I certify and swear under the pains and penalties of perjury that I am an attorney for the plaintiff,
above the age of eighteen years old, and on September 3, 2020 at 10:15AM I served by email a
true copy of the above Motion for a Temporary Restraining Order and Preliminary Injunction
and Proposed Order and accompanying memorandum of law upon counsel for the Defendant’s
Attorney Timothy Murphy, Skoler, Abbott & Presser, PC, via email at tmurphy@skoler-
abbott.com
                                                      Respectfully,



Dated: September 3, 2020                              Christa Douaihy
                                                      BBO # 569069
                                                      Heisler, Feldman, & McCormick, P.C.
                                                      293 Bridge Street, Suite 322
                                                      Springfield, MA 01103
                                                      Cell (917) 208-5829
                                                      cdouaihy@hfmgpc.com
                                                      (Application forthcoming)




                                                  3
